


EXHIBIT 10.1

 

CONFIDENTIAL

 

 

 





AGREEMENT

by and between

LENOX GROUP, INC.

and

CLINTON GROUP, INC.









--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

 

ARTICLE II STANDSTILL OBLIGATIONS

3

 

 

SECTION 2.1

CLINTON'S STANDSTILL OBLIGATIONS

3

 

ARTICLE III BOARD REPRESENTATION

4

 

 

SECTION 3.1

REPRESENTATION ON THE BOARD

4

 

ARTICLE IV NO SOLICITATION OR SIMILAR ACTIVITY

5

 

 

SECTION 4.1

NO SOLICITATION OR SIMILAR ACTIVITY

5

 

ARTICLE V MISCELLANEOUS

7

 

 

SECTION 5.1

REPRESENTATIONS

7

 

 

SECTION 5.2

GOVERNING LAW; JURISDICTION AND VENUE

7

 

 

SECTION 5.3

ASSIGNMENT

8

 

 

SECTION 5.4

ENTIRE AGREEMENT; AMENDMENT

8

 

 

SECTION 5.5

NOTICES, ETC.

8

 

 

SECTION 5.6

DELAYS OR OMISSIONS

9

 

 

SECTION 5.7

EXPENSES

9

 

 

SECTION 5.8

SPECIFIC PERFORMANCE

9

 

 

SECTION 5.9

FURTHER ASSURANCES

9

 

 

SECTION 5.10

FACSIMILE; COUNTERPARTS

10

 

 

SECTION 5.11

SEVERABILITY

10

 

 

SECTION 5.12

INTERPRETATION

10

 

 

SECTION 5.13

PUBLIC ANNOUNCEMENTS

10

 


--------------------------------------------------------------------------------



AGREEMENT

This Agreement (the “Agreement”) is made as of April 13, 2007, by and between
Lenox Group, Inc., a Delaware corporation (the “Company”), and Clinton Group,
Inc., a Delaware corporation (“Clinton”).

WHEREAS, Clinton is the beneficial holder of 1,621,089 shares of Company Common
Stock, representing approximately 11.52% of the outstanding Voting Stock;

WHEREAS, the parties have agreed, subject to the terms and conditions herein
contained, to have the Board elect Conrad L. Bringsjord (“Bringsjord”), managing
director of Clinton, to the Board, effective immediately, and to include him as
part of the Company’s slate of nominees for election by the stockholders of the
Company at the 2007 Annual Meeting.

NOW THEREFORE, in consideration of the covenants and promises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

For the purpose of this Agreement, the following terms shall have the meaning
specified with respect thereto below:

“2007 Annual Meeting” shall mean the annual meeting of stockholders of the
Company to be held in 2007.

“Affiliate” shall have the meaning set forth in Rule 12b-2 of the rules and
regulations, promulgated under the Exchange Act; provided, however, that for
purposes of this Agreement, Clinton and its Affiliates, on the one hand, and the
Company and its Affiliates, on the other, shall not be deemed to be “Affiliates”
of one another.

“Beneficially Own,” “Beneficially Owned,” or “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 of the rules and regulations promulgated
under the Exchange Act.

“Board” shall mean the Board of Directors of the Company.

“Board Approval” shall mean the affirmative vote of a majority of the
Disinterested Directors of the Board or a unanimous written consent of the Board
duly obtained in accordance with the applicable provisions of the Company’s
certificate of incorporation, bylaws and applicable law.

“Board Representation Period” shall mean that period of time during which
Clinton has a representative on the Board and such representative is a member of
both the Executive Committee and the Audit Committee of the Board, commencing on
the date hereof (with respect to his election to the Board) or on the date that
is within five business days after the date hereof (with respect to the date of
his election to both such Committees) and ending on the date on which Bringsjord
(or any other Clinton designee) is no longer serving as a director on the Board
and on such Committees.


--------------------------------------------------------------------------------



“Change-in-Control of the Company” shall mean any of the following: (i) a
merger, consolidation or other business combination or transaction to which the
Company is a party if the stockholders of the Company immediately prior to the
effective date of such merger, consolidation or other business combination or
transaction, as a result of such share ownership, have Beneficial Ownership of
voting securities representing less than 50% of the Total Current Voting Power
of the surviving entity following such merger, consolidation or other business
combination or transaction; (ii) an acquisition by any person, entity or 13D
Group of direct or indirect Beneficial Ownership of Voting Stock of the Company
representing 50% or more of the Total Current Voting Power of the Company; (iii)
a sale of all or substantially all of the assets of the Company; (iv) a
liquidation or dissolution of the Company; (v) the institution of any proceeding
by or against the Company under the provisions of any insolvency or bankruptcy
law which is not dismissed within ninety (90) days, the appointment of a
receiver of a material portion of the assets or property of the Company, or the
issuance of an order for an execution on a material portion of the property of
the Company pursuant to a judgment which is not dismissed within ninety (90)
days; or (vi) individuals who, as of the date of this Agreement, constituted the
Board (together with any new directors whose election by the Board or whose
nomination for election by the stockholders of the Company was approved by a
vote of a majority of the directors of the Company then still in office who were
either directors on the date hereof or whose election or nomination for election
was previously so approved, other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
the preceding clauses) cease for any reason to constitute a majority of the
Board then in office.

“Company Common Stock” shall mean shares of the Common Stock of the Company.

“Control” or “Controlled by” shall have the meaning set forth in Rule 12b-2 of
the rules and regulations promulgated under the Exchange Act.

“Disinterested Director” means a member of the Board who is not (i) an employee
or consultant of Clinton or any of its Affiliates; (ii) a member of the board of
directors of Clinton or any of its Affiliates; or (iii) the holder of more than
three percent (3%) of the voting stock of Clinton or any of its Affiliates.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Person” shall mean an individual, corporation, partnership, limited liability
company, association, trust, or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Standstill Limit” shall mean 18% of the Total Current Voting Power of the
Company.

“Standstill Period” shall mean the period beginning on the date hereof and
ending on the occurrence of a Standstill Termination Event.

 

2


--------------------------------------------------------------------------------



“Standstill Termination Event” shall mean the earliest to occur of the
following: (i) the announcement of an event which constitutes, or a plan or
proposal which is reasonably likely to be consummated and would, if consummated,
constitute, a Change in Control of the Company (other than a Change of Control
of the Company involving Clinton or any Affiliate of Clinton or a 13D Group of
which Clinton or any Affiliate of Clinton is a member); (ii) October 31, 2007,
if the Stock Price is less than $7.00 per share as of such date; (iii) December
31, 2007, if the Stock Price is at least $7.00 per share as of October 31, 2007.

“Stock Price” shall mean the arithmetic average of the closing prices posted on
the New York Stock Exchange, Inc. for one share of Company Common Stock for each
of the 10-trading days up to and including a measurement date.

“Total Current Voting Power” shall mean, with respect to the Company, at the
time of determination thereof, the total number of votes which may be cast in
the election of members of the board of directors of the Company if all
securities entitled to vote in the election of such directors are present and
voted.

“Voting Stock” shall mean shares of Company Common Stock and any other
securities of the Company having the ordinary power to vote in the election of
members of the Board.

“13D Group” means any group of persons formed for the purpose of acquiring,
holding, voting or disposing of Voting Stock required under Section 13(d) of the
Exchange Act, and the rules and regulations promulgated thereunder, to file a
statement on Schedule 13D pursuant to Rule 13d-1(a) of the rules and regulations
promulgated under the Exchange Act as a “person” within the meaning of Section
13(d)(3) of the Exchange Act.

ARTICLE II

STANDSTILL OBLIGATIONS

 

Section 2.1

Clinton’s Standstill Obligations.

(a)          During the Board Representation Period, none of Clinton, any
Affiliate of Clinton or any 13D Group of which Clinton or any of its Affiliates
is a member shall, directly or indirectly, acquire or Beneficially Own Voting
Stock or authorize or make a tender offer, exchange offer or other offer to
acquire Voting Stock, if the effect of such acquisition would be to increase the
percentage of Total Current Voting Power of the Company represented by all
Voting Stock Beneficially Owned by Clinton and its Affiliates (and any 13D Group
to which Clinton and its Affiliates is a party) to more than the Standstill
Limit.

(b)          Clinton shall not be deemed to have violated its covenants under
this Section 2.1 solely by virtue of (and only to the extent of) any increase in
the aggregate percentage of the Total Current Voting Power of the Company
represented by Voting Stock Beneficially Owned by Clinton or its Affiliates if
such increase is the result of a recapitalization of the Company, a repurchase
of securities by the Company or other actions taken by the Company or any of the
Company’s Affiliates that have the effect of reducing the Total Current Voting
Power of the Company.

 

3


--------------------------------------------------------------------------------



(c)          During the Board Representation Period, Clinton shall promptly (and
in no case later than five (5) business days of such event) notify the Company
if the aggregate Beneficial Ownership of Voting Stock of Clinton and its
Affiliates (and any 13D Group to which Clinton and its Affiliates is a party)
exceeds the aggregate Beneficial Ownership of Voting Stock specified in
Clinton’s last Schedule 13D filed with respect to the Company) by more than 1%
of the outstanding Voting Stock. Such notice shall specify the amount of Voting
Stock Beneficially Owned by Clinton and its Affiliates (and any 13D Group to
which Clinton and its Affiliates is a party) as of the date of the notice.
Notwithstanding any provision of this Section 2.1(c) to the contrary, the
provisions of this Section 2.1(c) requiring notice to the Company may be
satisfied by the delivery by Clinton to the Company of any Schedule 13D or
Schedule 13G filed by Clinton with respect to the Voting Stock (or any amendment
thereto).

(d)         During the Board Representation Period, the Company shall not amend
its certificate of incorporation or bylaws or its Rights Agreement (or take
similar actions) in such a manner as would preclude Clinton from purchasing
Company Common Stock up to the Standstill Limit.

 

ARTICLE III

BOARD REPRESENTATION

 

Section 3.1

Representation on the Board. The parties agree to the following:

(a)         At a meeting of the Board held on April 9, 2007, the Board expanded
its size from seven to eight positions and elected Bringsjord to serve as a
director on the Board, subject to negotiation and execution of this Agreement in
form satisfactory to the Company. By virtue of the Company’s execution of this
Agreement, such condition is satisfied and Bringsjord’s election to the Board is
effective. The Company shall, and the Board has acted to, include Bringsjord as
a Board-recommended nominee for election at the 2007 Annual Meeting. The Company
shall seek to cause Bringsjord to be elected at the 2007 Annual Meeting in the
same manner as it seeks to cause any Board-recommended nominee to be elected at
the 2007 Annual Meeting. The Board shall promptly appoint Bringsjord as a member
of both the Executive Committee and Audit Committee of the Board.

(b)        The Company shall, and the Board has agreed at that meeting to, cause
its Board Affairs Committee to commence a search, to be completed, if possible,
within six months, for one additional “independent director,” as defined in the
applicable New York Stock Exchange rules, having appropriate industry knowledge
and expertise, as determined by the Board. Clinton may bring forward qualified
nominees for that Committee’s further consideration.

(c)         Subject to the Company’s and the Board’s compliance with the
provisions of this Section 3.1, Clinton shall cause all shares of Company Common
Stock Beneficially Owned by it and its Affiliates, and shall use its best
efforts to cause all shares of Company Common Stock Beneficially Owned by its
“associates” (as defined in Rule 12b-2 of the Exchange Act), if any, to be
voted: (i) in favor of the eight nominees for director nominated by the Board
and recommended for election to the stockholders of the Company at the 2007
Annual Meeting, provided that such eight nominees are comprised of the seven
incumbent directors as of the date

 

4


--------------------------------------------------------------------------------



hereof and Bringsjord, and provided that the proxy statement does not contain
any management proposals other than election of directors and ratification of
the appointment of the Company’s independent auditors and (ii) against any other
nominee or slate of nominees for director that shall be proposed in opposition
to or as an alternative to such slate of nominees recommended by the Board for
election at the 2007 Annual Meeting. For so long as Clinton holds 9% or more of
the outstanding shares of Company Common Stock, (i) the Company and the Board
shall re-nominate Bringsjord (or another Clinton designee) for election as
director at any Annual Meeting and (ii) the Board shall appoint Bringsjord (or
another Clinton designee) as a member of both the Executive Committee and Audit
Committee of the Board. Clinton shall be entitled to replace its designee at any
time with another designee who is reasonably acceptable to a majority of the
Disinterested Directors. If Clinton holds less than 9% of the outstanding shares
of Company Common Stock at any time after the date hereof, the Board will have
no obligation to re-nominate Bringsjord or any other Clinton designee to the
Board.

(d)         Bringsjord (and any other Clinton designee) shall be entitled to the
same compensation, expense reimbursements, indemnification and insurance
coverage as the other non-executive directors of the Company.

ARTICLE IV

NO SOLICITATION OR SIMILAR ACTIVITY

Section 4.1            No Solicitation or Similar Activity. Subject to the
Company’s and the Board’s compliance with the provisions of Section 3.1, Clinton
shall not, at any time during the Standstill Period, directly or indirectly,
through one or more intermediaries acting on its behalf, singly or as part of a
partnership, syndicate or other group (as those terms are used within the
meaning of Section 13(d)(3) of the Exchange Act), and shall cause each of its
Affiliates not to, directly or indirectly, whether through the taking of
stockholder action by written consent or otherwise:

(a)           instigate, support or in any way participate in any proxy contest
or otherwise engage in the “solicitation” of “proxies” (as such terms are
defined in Rule 14a-1 under the Exchange Act, whether or not such solicitation
is exempt under Rule 14a-2 under the Exchange Act) with respect to any matter
from holders of Voting Stock (including by the execution of actions by written
consent) in opposition to proposals or matters proposed, recommended or
otherwise supported by the Board;

(b)           become a “participant” in any “election contest” (as such terms
are defined or used in Rule 14-11 under the Exchange Act) with respect to the
Company or solicit any consent or communicate with or seek to advise, encourage
or influence any Person with respect to the voting of any Voting Stock;
provided, however, that Clinton shall not be prevented hereunder from being a
“participant” in support of the management of the Company by reason of the
membership of Clinton’s designee on the Board or the inclusion of Clinton’s
designee on the slate of nominees for election to the Board proposed by the
Company;

(c)           initiate or participate in the solicitation of, or otherwise
solicit, stockholders for the approval of one or more stockholder proposals with
respect to the Company, as described in Rule 14a-8 under the Exchange Act, or
induce or attempt to induce any other Person to initiate any stockholder
proposal relating to the Company;

 

5


--------------------------------------------------------------------------------





(d)          form, join, encourage the formation of or in any way participate in
a 13D Group (other than with any other Clinton Affiliate) for the purposes of
acquiring, holding, voting or disposing of any Voting Stock;

(e)          solicit, seek or offer to effect, negotiate with or provide any
confidential information to any party with respect to, make any statement or
proposal, whether written or oral, either alone or in concert with others, to
the Board, to any Director or officer of the Company or to any other stockholder
of the Company with respect to, or otherwise formulate any plan or proposal or
make any public announcement, proposal, offer or filing under the Exchange Act,
any similar or successor statute or otherwise, or take action to cause the
Company to make any such filing, with respect to: (i) any form of business
combination transaction or acquisition involving the Company (other than
transactions contemplated by this Agreement), including, without limitation, a
merger, exchange offer or liquidation of the Company’s assets, (ii) any form of
restructuring, recapitalization or similar transaction with respect to the
Company, including, without limitation, a merger, exchange offer or liquidation
of the Company’s assets, (iii) any acquisition or disposition of assets material
to the Company, (iv) any request to amend, waive or terminate the provisions of
this Agreement or (v) any proposal or other statement inconsistent with the
terms of this Agreement, provided, however, that Clinton and its Affiliates (x)
may discuss the affairs and prospects of the Company, the status of Clinton’s
investment in the Company and any of the matters described in clause (i) through
(v) of this paragraph at any time, and from time to time, with the Board or any
director or executive officer of the Company, (y) may discuss any matter,
including any of the foregoing, with its outside legal and financial advisors,
if as a result of any such discussions Clinton is not required to make, and does
not make, any public announcement or filing under the Exchange Act otherwise
prohibited by this Agreement and (z) may discuss non-confidential information
regarding the Company with any third parties so long as Clinton promptly informs
the Board of such discussions;

(f)           seek the removal of any of the Board’s directors (other than the
replacement of Bringsjord with another Clinton Group designee);

(g)          seek to increase the number of directors serving on the Board above
ten (10) or to increase the number of Clinton representatives or designees on
the Board above one (1), provided that the nominees put forth pursuant to
Section 3.1 by Clinton will not be considered representatives or designees of
Clinton;

(h)          call or seek to have called any meeting of the stockholders of the
Company; or

(i)           assist, instigate or encourage any third party to take any of the
actions enumerated in this Article IV.

 

6


--------------------------------------------------------------------------------



ARTICLE V

MISCELLANEOUS

 

Section 5.1

Representations. Each party represents to the other that:

(a)           It is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b)           It has all requisite corporate power and authority to execute and
deliver this Agreement and to consummate the matters to be performed by it
hereby.

(c)           The execution, delivery and performance by such party of this
Agreement and the consummation of the matters contemplated hereby have been duly
authorized by all necessary corporate action on the part of such party.

(d)           This Agreement has been duly executed and delivered by such party
and, assuming the due authorization, execution and delivery of this Agreement by
the other party hereto, constitutes the legal, valid and binding agreement of
such first party, enforceable against it in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application which
may affect the enforcement of creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

Section 5.2

Governing Law; Jurisdiction and Venue.

(a)           This Agreement is to be construed in accordance with and governed
by the internal laws of the State of Delaware without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the rights
and duties of the parties.

(b)           Any legal action or other legal proceeding relating to this
Agreement or the enforcement of any provision of this Agreement may be brought
or otherwise commenced in any state or federal court located in the State of
Delaware. Each party to this Agreement:

 

i.

expressly and irrevocably consents and submits to the jurisdiction of each state
and federal court located in the State of Delaware (and each appellate court
located in the State of Delaware) in connection with any such legal proceeding,
including to enforce any settlement, order or award;

 

ii.

agrees that each state and federal court located in the State of Delaware shall
be deemed to be a convenient forum; and

 

iii.

waives and agrees not to assert (by way of motion, as a defense or otherwise),
in any such legal proceeding commenced in any state or federal court located in
the State of Delaware, any claim that such party is not subject personally to
the jurisdiction of such court, that such legal proceeding has been brought in
an inconvenient forum, that the venue of such proceeding is improper or that
this Agreement or the subject matter hereof or thereof may not be enforced in or
by such court.

 

7


--------------------------------------------------------------------------------



(c)          Each party hereto agrees to the entry of an order to enforce any
resolution, settlement, order or award made pursuant to this Section 5.2 by the
state and federal courts located in the State of Delaware and in connection
therewith hereby waives, and agrees not to assert by way of motion, as a
defense, or otherwise, any claim that such resolution, settlement, order or
award is inconsistent with or violative of the laws or public policy of the laws
of the State of Delaware or any other jurisdiction.

Section 5.3         Assignment. Neither party may assign either this Agreement
or any of its rights, interests, or obligations hereunder without the prior
written approval of the other party. Except as provided herein, any assignment
of rights or delegation of duties under this Agreement by a party without the
prior written consent of other parties shall be void ab initio. Subject to the
preceding two sentences, this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 5.4         Entire Agreement; Amendment. This Agreement constitutes the
full and entire understanding and agreement between the parties with regard to
the subject hereof, and no party shall be liable or bound to any other party in
any manner except as specifically set forth herein. Except as expressly provided
herein, neither this Agreement nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the party
against whom enforcement of any such amendment, waiver, discharge or termination
is sought.

Section 5.5         Notices, Etc. All notices or other communications to a party
required or permitted under this Agreement shall be in writing and shall be
delivered by hand or sent by facsimile (with confirmation of transmission) or
sent, postage prepaid, by registered, certified or express mail, return receipt
requested, or by reputable overnight courier service (with acknowledgement of
receipt), addressed to the applicable party as follows:

if to the Company, to:

Lenox Group, Inc.

 

1414 Radcliffe Street

 

Bristol, PA 19007-5406

 

Attn: General Counsel

 

Facsimile: (267) 525-5646

 

with a copy, which shall not

constitute notice, to:

Dorsey & Whitney LLP

 

50 South Sixth Street

 

Minneapolis, MN 55402-1498

 

Attn: Robert A. Rosenbaum, Esq.

 

Facsimile: (612) 340-7800

 

 

8


--------------------------------------------------------------------------------



and if to Clinton Group, to:

Clinton Group, Inc.

 

9 West 57th Street

 

26th Floor

 

New York, NY 10019

 

Attn: Justin Meagher, Legal Counsel

 

Facsimile: (212) 377-4366

 

with a copy, which shall not

constitute notice, to:

Schulte Roth & Zabel LLP

 

919 Third Avenue

 

New York, NY 10022

 

Attn: Marc Weingarten, Esq.

 

Facsimile: (212) 593-5955

 

Either party may change its specified recipient and/or notice address by
delivering notice to the other party hereto given in the manner prescribed
herein. All notices shall be deemed given on the day when actually delivered as
provided above (if delivered personally, by courier or by facsimile) or on the
day shown on the return receipt (if delivered by mail).

 

Section 5.6         Delays or Omissions. Except as expressly provided herein, no
delay or omission to exercise any right, power or remedy accruing to a party
under this Agreement shall impair any such right, power or remedy nor shall it
be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.

Section 5.7         Expenses. Except as otherwise specifically provided herein,
the Company and Clinton shall each bear its own expenses incurred with respect
to this Agreement and the matters contemplated hereby.

Section 5.8         Specific Performance. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific intent or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions, without the necessity of posting any bond, to
prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof. The foregoing rights are in
addition to any other remedy to which they may be entitled by law or equity. A
party sued for breach of this Agreement expressly waives any defense that a
remedy in damages would be adequate.

Section 5.9            Further Assurances. The parties hereto shall do and
perform or cause to be done and performed all such further acts and things and
shall execute and deliver all such other agreements, certificates, instruments
or documents as any other party may reasonably request from time to time in
order to carry out the intent and purposes of this Agreement and the
consummation of the transactions contemplated hereby. Neither the Company nor
Clinton shall voluntarily undertake any course of action inconsistent with
satisfaction of the requirements applicable to them set forth in this Agreement
and each shall promptly do all such acts and take all such measures as may be
appropriate to enable them to perform as early as practicable the obligations
herein and therein required to be performed by them.

 

9


--------------------------------------------------------------------------------



Section 5.10      Facsimile; Counterparts. This Agreement may be executed by
facsimile and in any number of counterparts, each of which may be executed by
fewer than all of the parties, each of which shall be enforceable against the
parties actually executing such counterparts, and all of which together shall
constitute one instrument.

Section 5.11      Severability. In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision; provided, that no such severability shall be
effective if it materially changes the purpose or intent of this Agreement to
any party.

Section 5.12     Interpretation.

(a)          The various section headings are inserted for purposes of reference
only and shall not affect the meaning or interpretation of this Agreement or any
provision hereof The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such terms.

(b)          Each party hereto acknowledges that it has been represented by
competent counsel and participated in the drafting of this Agreement, and agrees
that any applicable rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be applied in connection with
the construction or interpretation of this Agreement.

(c)          When a reference is made in this Agreement to an Article or
Section, such reference shall be to an Article or Section of this Agreement
unless otherwise indicated.

Section 5.13      Public Announcements. The parties shall mutually agree, prior
to announcement, on the text of a press release or any other public announcement
(other than a filing covered by the next clause hereof) with respect to the
signing of this Agreement, and shall consult with each other concerning related
filings with the Securities and Exchange Commission prior to any such filing.

 

10


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

 

LENOX GROUP, INC.



 

 


/s/ Stewart M. Kasen

 

 

 

By:

Stewart M. Kasen

 

 

 

Its:

Chairman of the Board

 

 

 

 

 

CLINTON GROUP, INC.



 

 


/s/ Francis Ruchalski

 

 

 

By:

Francis Ruchalski

 

 

 

Its:

Comptroller

 

 

 







11


--------------------------------------------------------------------------------